DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 16 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation in each of the claim as discussed below.
Claim 4 recites the limitations, “the two first branch lines” and “the two corresponding second branch line” in lines 2 and 4. The phrases should be corrected to 
Claim 11 recites the limitation, “the remaining second branch lines”. The phrase should be changed to “a remaining second branch lines”. Further, claim 1 recites “any one second branch lines” in claim 1 and “two corresponding second branch lines” in claim 3. The claim should be amended to reflect whether the remaining is remaining of “one” or “two” second branch lines discussed in claims 1 and 3.
	Claims 16 and 20 recite the limitation, “the outermost periphery”, in line 2 of claim 16 and line 7 of claim 20. 
	Appropriate corrections are required. 

Allowable Subject Matter
Claims 1-3, 5-10,12-15, 17-19 are allowed.
Claims 4, 11, 16 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention regards structural details of different electrode patterns for driving circuit in a display device particularly regarding branch line, line pattern rows, and signal lines to provide driving signals to the gate driving circuit. Regarding this, Applicant specifically claims, “a branch line part including a first branch lines electrically connected to the plurality of first stages, and second branch lines electrically connected to the second stages, respectively, the first branch lines and the second branch lines 
Similarly, claim 17 recites the limitation, “wherein a first branch line connected to any one first pattern row among the first branch lines includes a parallel portion extended in the first direction and a protruding line portion having a shape bent from the parallel line portion”. 
Regarding these limitations, Examiner conducted search to find these features, but could not find prior arts that would teach them alone or in combination. Followings are most relevant prior arts.
All of the prior arts listed below teach the structural details of the electrodes for providing control signals to the gate drivers. However, none of them specifically teach above discussed claim limitations. 
Jang (PGPUB 2018/0190233 A1) 
Kim et al (PGPUB 2012/0098800 A1)
Mok et al (PGPUB 2011/0304786 A1)
Kim et al (PGPUB 2017/0309242 A1)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691